DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 12/29/2021.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  No new matter appears to have been entered.  The remarks regarding the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn.
Reasons for Allowance
Claims 1-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“at least one rail structure having a plurality of rail surfaces, each of the plurality of rail surfaces including a pre-defined rail slot pattern, the pre-defined rail slot pattern receiving at least one fastener;
at least one unit including at least one of the at least one rail structures, the at least one unit forming a support structure for at least one module;
an adapter providing interconnection among a plurality of the at least one module, the adapter including an adapter hole pattern configured to facilitate the interconnection, the adapter hole pattern configured to be distributed over an engagement surface of the plurality of the at least one module, the adapter hole pattern including at least one principal aperture configured to receive a shaft;
at least one controller receiving commands, the at least one controller controlling the at least one module based at least on the commands; and
at least one power source providing power to the at least one controller and the at least one module;
wherein the electro-mechanical agent includes at least one of the at least one unit.” (substantially encompassed by independent claims 1 and 17).
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“at least one rail structure having a plurality of surfaces, each of the plurality of surfaces including a pre-defined slot pattern, the pre-defined slot pattern receiving at least one fastener;
at least one unit including at least one of the at least one rail structures, the at least one unit forming a support structure for at least one module;
at least one connector operably coupling the at least one unit to the at least one module, the at least one connector including a first surface and a second surface, the first surface including a plurality of protrusions operably coupling with at least one of at least four surfaces in the pre-defined slot pattern, the second surface including at least one hole receiving the at least one fastener, the second surface operably coupling with at least one portion of the at least one module;
a printed circuit board including at least one electrostatic discharge suppression point, the printed circuit board including at least one diversion diode capturing electrostatic discharge and sending the electrostatic discharge to the at least one electrostatic discharge suppression point;
at least one controller receiving the commands, the at least one controller controlling the at least one module based at least on the commands, the at least one controller executing upon the printed circuit board; and
at least one power source providing power to the at least one controller and the at least one module,
wherein the electro-mechanical agent includes at least one of the at least one unit” (substantially encompassed by independent claim 11).
Claims 1-20 are allowed for the reasons stated above.  Additionally, claims 1-20 are allowable for the reasons set forth by the Applicant in the remarks filed with the After Final response dated 12/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715